                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                          CRIMINAL NO. 4:95-CR-41-8H
                            CIVIL NO. 4:18-CV-149-H

BARKLEY GARDNER,                            )
                                            )
                     Petitioner,            )
                                            )
                v.                          )                     ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )



              This action was initiated after the enactment and implementation of

habeas corpus reforms contained in Title I of the "Antiterrorism and Effective Death

Penalty Act of 1996." 28 U.S.C. § 2244 (b)(3)(A) provides that before a second or

successive habeas corpus application may be filed in the district court, the applicant

must move the appropriate court of appeals for an order authorizing the district court to

consider the application. 28 U.S.C. § 2244 (b)(3)(A); see also 28 U.S.C. § 2255(h)

(requiring successive motions to be certified by a panel of the appropriate court of

appeals as provided in 28 U.S.C. § 2244).



              The petitioner has filed at least one prior section 2255 claim; therefore

this court is without jurisdiction to review the matter until authorized to do so by the

United States Court of Appeals for the Fourth Circuit. Accordingly this matter is

DISMISSED without prejudice for the petitioner to seek authorization to file this

application in the Eastern District of North Carolina.



              A certificate of appealability shall not issue absent "a substantial showing

of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2) (2000). A petitioner
satisfies this standard by demonstrating that reasonable jurists would find that an

assessment of the constitutional claims is debatable and that any dispositive

procedural ruling dismissing such claims is likewise debatable. Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001). Reasonable jurists would not find this

court's dismissal of Petitioner's § 2255 Motion as successive debatable. Therefore, a

certificate of appealability is DENIED.

              Additionally, petitioner's motion requesting judicial notice [DE #985] is

without merit and is therefore denied.



              SO ORDERED, this 30thday of October, 2018.




                                          MALCOLM J. HOWARD
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                              2
